DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 01/24/2019.
Claims 1 – 14 are allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Varun Shah on January 25, 2021.

Claims:
1.  (Currently Amended)   One or more non-transitory machine-readable media storing instructions which, when executed by one or more hardware processors, cause:
identifying a particular time series pattern that matches a set of data points, the set of data points
	comprising machine performance metrics collecting during one particular collection day;
creating a set of matching day types, each day type of the set of matching day types specifying
criteria satisfied by calendar data associated with the particular collection day;
determining a first number of opportunity days for a particular day type of the set of matching
day types;
determining a first number of occurrence days for a combination of both (a) the particular day 

determining a ratio of (c) the first number of occurrence days that are associated with the 
particular day type and the particular time series pattern and (d) the first number of opportunity days that are associated with the particular day type;
responsive to determining that the ratio meets recurrence pattern identification criteria, 
identifying the particular time series pattern as a recurrence pattern associated with the particular day type;
subsequent to the one particular collection day, receiving second machine performance metrics 
collecting during a second day;
determining that second calendar data associated with the second day matches a second day type 
associated with a second recurrence pattern,
responsive to determining that the second machine performance metrics collecting during a
second day does not match the second recurrence pattern, sending a signal to indicate 
that the second machine performance metrics collecting during [[a]]the second day represents anomalous behavior.

2.  (Currently Amended)   The media of Claim 1, wherein criteria specified by the day type is based the calendar data of the particular collection day and one of: (a) day of [[the]]a week and (b) day of [[the]]a month.

5.  (Currently Amended)   The media of Claim 4, wherein the relative time period criteria:
(a) specifies (i) [[a]]the number of days and (ii) that the reference point in time is the earliest date of the range of dates; and

	processors, cause:
determining the dates to include in the range of dates by:
(c) including the reference point in time in the range of dates;
(d) determining whether the next day immediately following the reference point in time satisfies the range day type;
(e) responsive to determining that the next day satisfies the range day type,	 incrementing a counter and including the next day in the range of dates;
(f) shifting the next day to be the day to be the immediately following day;
(g) continue performing ( e) and ( f) until the value of the counter exceeds the number of days in the date range;
wherein a candidate day satisfies the relative time period day type when the candidate day matches one of the dates included in the range of dates.

6.  (Currently Amended)   The media of Claim 4, wherein the relative time period criteria:
(a) specifies (i) [[a]]the number of days and (ii) the reference point in time is the latest date in the range of dates; and
(b) further comprises a range day type for dates in the range of dates; and
the media further storing instructions which, when executed by the one or more hardware
processors, cause:
determining the dates to include in the range of dates by:
(c) including the reference point in time in the range of dates;

(e) responsive to determining that the preceding day satisfies the range day
type:
increment a counter;
include the preceding day in the range of dates;
(f) shifting the preceding day to be the immediately preceding day;
(g) continue performing ( e) and ( f) until the value of the counter exceeds
the number of days in the date range;
wherein a candidate day satisfies the relative time period day type when the candidate
day matches one of the dates included in the range of dates.

13.  (Currently Amended)   A system comprising:
at least one hardware device including a processor; and
the system configured to perform:
identifying a particular time series pattern that matches a set of data points, the set of data points
comprising machine performance metrics collecting during one particular collection day;
creating a set of matching day types, each day type of the set of matching day types specifying
criteria satisfied by calendar data associated with the particular collection day;
determining a first number of opportunity days for a particular day type of the set of matching
day types;
determining a first number of occurrence days for a combination of both (a) the particular day
type and (b) the particular time series pattern;

particular day type and the particular time series pattern and (d) the first number of
opportunity days that are associated with the particular day type;
responsive to determining that the ratio meets recurrence pattern identification criteria,
identifying the particular time series pattern as a recurrence pattern associated with the
particular day type;
subsequent to the one particular collection day, receiving second machine performance metrics
collecting during a second day;
determining that second calendar data associated with the second day matches a second day type
associated with a second recurrence pattern,
responsive to determining that the second machine performance metrics collecting during a
second day does not match the second recurrence pattern, sending a signal to indicate
that the second machine performance metrics collecting during [[a]]the second day represents
anomalous behavior.

14.  (Currently Amended)   A method comprising:
identifying a particular time series pattern that matches a set of data points, the set of data points
comprising machine performance metrics collecting during one particular collection day;
creating a set of matching day types, each day type of the set of matching day types specifying
criteria satisfied by calendar data associated with the particular collection day;
determining a first number of opportunity days for a particular day type of the set of matching
day types;

type and (b) the particular time series pattern;
determining a ratio of ( c) the first number of occurrence days that are associated with the
particular day type and the particular time series pattern and (d) the first number of
opportunity days that are associated with the particular day type;
responsive to determining that the ratio meets recurrence pattern identification criteria,
identifying the particular time series pattern as a recurrence pattern associated with the
particular day type;
subsequent to the one particular collection day, receiving second machine performance metrics
collecting during a second day;
determining that second calendar data associated with the second day matches a second day type
associated with a second recurrence pattern,
responsive to determining that the second machine performance metrics collecting during a
second day does not match the second recurrence pattern, sending a signal to indicate
that the second machine performance metrics collecting during [[a]]the second day represents
anomalous behavior.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claims 13 and 14), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claims 13 and 14):

responsive to determining that the ratio meets recurrence pattern identification criteria, identifying the particular time series pattern as a recurrence pattern associated with the particular day type.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194